Exhibit 10.3

SECOND AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as of
October 1, 2019 (this “Subsidiary Guaranty Agreement”), is being entered into
among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A SUBSIDIARY GUARANTY JOINDER AGREEMENT (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Guaranteed Parties (as defined in the Credit Agreement
referenced below) and amends and restates that certain Amended and Restated
Subsidiary Guaranty Agreement dated as of April 16, 2015 among certain
Subsidiary Guarantors in favor of the Administrative Agent. All capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement, defined below.

RECITALS:

A. Pursuant to a Second Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Fresh Del Monte Produce Inc., an
exempted company duly incorporated under the laws of the Cayman Islands (the
“Company”), certain Subsidiaries of the Company party thereto (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and an L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), which amends and restates that certain Amended and Restated Credit
Agreement dated as of April 16, 2015 (as amended, the “2015 Agreement”), the
Lenders have agreed to provide to the Borrowers a revolving credit facility with
a letter of credit sublimit, swing line facility and multi-currency sublimit and
to provide for an accordion feature that may be exercised in the form of
additional revolving commitments or incremental term loan tranches.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Loan Parties pursuant to certain Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements.

C. It is a condition precedent to the Guaranteed Parties’ obligations to
continue, make and maintain such extensions of credit that the Subsidiary
Guarantors shall have executed and delivered this Subsidiary Guaranty Agreement
to the Administrative Agent.

D. Each Subsidiary Guarantor is, directly or indirectly, a Subsidiary of the
Company, engaged in interrelated business with the Company and will materially
benefit from such extensions of credit. The credit extended under the Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to the Subsidiary Guarantors in connection with the operation of their
respective businesses. The credit extended under the Credit Agreement will
enhance the overall financial strength and stability of the Company’s
consolidated group of companies, including the Subsidiary Guarantors.

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements, the parties hereto agree
as follows:

1. Guaranty. Each Subsidiary Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Guaranteed Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below). For all
purposes of this Subsidiary Guaranty Agreement, “Guaranteed Liabilities” means:
(a) each



--------------------------------------------------------------------------------

Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement (including but not limited to Credit Extensions originally made
under the 2015 Agreement), the Notes, and all other Loan Documents heretofore,
now or at any time or times hereafter owing, arising, due or payable from such
Loan Party to any one or more of the Guaranteed Parties, including principal,
interest, premiums and fees (including all fees and expenses of counsel that are
required to be paid or reimbursed by the Borrowers thereunder (collectively,
“Attorneys’ Costs”)); (b) each Loan Party’s prompt, full and faithful
performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by such Loan
Party under the Credit Agreement, the Notes and all other Loan Documents; and
(c) the prompt payment in full by each Loan Party and each Subsidiary, when due
or declared due and at all such times, of obligations and liabilities now or
hereafter arising under the Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements; provided that the Guaranteed Liabilities of a Subsidiary
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Subsidiary Guarantor.

The Subsidiary Guarantors’ obligations to the Guaranteed Parties under this
Subsidiary Guaranty Agreement are hereinafter collectively referred to as the
“Subsidiary Guarantors’ Obligations” and, with respect to each Subsidiary
Guarantor individually, the “Subsidiary Guarantor’s Obligations”.
Notwithstanding the foregoing, the liability of each Subsidiary Guarantor
individually with respect to its Subsidiary Guarantor’s Obligations shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law;
and the liability of any Foreign Obligor that becomes a Subsidiary Guarantor
hereunder, with respect to its Subsidiary Guarantor’s Obligations, shall exclude
any Guaranteed Liabilities as relates to any U.S. Loan Party, to the extent that
such liability could result in any negative tax consequences to such U.S. Loan
Party under Section 956 of the Code.

Each Subsidiary Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitations contained in the immediately
preceding sentence) for the Guaranteed Liabilities.

2. Payment. If any Borrower, any Loan Party or any Subsidiary shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, fees (including, but not limited to, Attorneys’ Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then any or all of the
Subsidiary Guarantors will, upon demand thereof by the Administrative Agent,
(i) fully pay to the Administrative Agent, for the benefit of the Guaranteed
Parties, subject to any restriction on each Subsidiary Guarantor’s Obligations
set forth in Section 1 hereof, an amount equal to all the Guaranteed Liabilities
then due and owing or declared or deemed to be due and owing, including for this
purpose, in the event of any Event of Default under Sections 8.01(f) and (g) of
the Credit Agreement (and irrespective of the applicability of any restriction
on acceleration or other action as against any other Loan Party or any
Subsidiary under any Debtor Relief Laws), the entire outstanding or accrued
amount of all Obligations or (ii) perform such Guaranteed Liabilities, as
applicable. For purposes of this Section 2, the Subsidiary Guarantors
acknowledge and agree that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest, premium, fees) which would have been
accelerated in accordance with Section 8.02 of the Credit Agreement but for the
fact that such acceleration could be unenforceable or not allowable under any
Debtor Relief Law.

 

2



--------------------------------------------------------------------------------

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Subsidiary Guarantors’ Obligations under this Subsidiary
Guaranty Agreement shall be joint and several, absolute and unconditional
irrespective of, and each Subsidiary Guarantor hereby expressly waives, to the
extent permitted by Law, any defense to its obligations under this Subsidiary
Guaranty Agreement and all Collateral Documents to which it is a party by reason
of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Subsidiary Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Subsidiary Guarantor’s Obligations of any other Subsidiary Guarantor, or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Subsidiary Guarantor’s Obligations of any Subsidiary
Guarantor, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Borrower, any Subsidiary Guarantor, any other Loan
Party or any other party to a Related Agreement, or the combination or
consolidation of any Borrower, any Subsidiary Guarantor, any other Loan Party or
any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Subsidiary Guarantor
or any other Loan Party or any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Subsidiary Guarantor’s
Obligations of any other Subsidiary Guarantor and obligations arising under any
other Guarantee or any other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Subsidiary Guarantor’s Obligations of any
other Subsidiary Guarantor, or any of the obligations or liabilities of any
party to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Subsidiary Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the Guaranteed Liabilities or Subsidiary Guarantors’ Obligations.

 

3



--------------------------------------------------------------------------------

It is the express purpose and intent of the parties hereto that this Subsidiary
Guaranty Agreement and the Subsidiary Guarantors’ Obligations hereunder and
under each Subsidiary Guaranty Joinder Agreement shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

4. Currency and Funds of Payment. All Subsidiary Guarantors’ Obligations for
payment will be paid in lawful currency of the United States and in Same Day
Funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Guaranteed Party with respect thereto as against any Borrower, any other Loan
Party or any Subsidiary, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by any Borrower, any other Loan Party or any
Subsidiary of any or all of the Guaranteed Liabilities. If any claim arising
under or related to this Subsidiary Guaranty Agreement is reduced to a judgment
denominated in a currency (the “Judgment Currency”) other than the currencies in
which the Guaranteed Liabilities are denominated or the currencies payable
hereunder (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Administrative
Agent in the place of the Administrative Agent’s choice at or about 8:00 a.m. on
the date for determination specified above. Each Subsidiary Guarantor shall
indemnify the Administrative Agent and each Guaranteed Party and hold the
Administrative Agent and each Guaranteed Party harmless from and against all
loss or damage resulting from any change in exchange rates between the date any
claim is reduced to judgment and the date of payment thereof by such Subsidiary
Guarantor or any failure of the amount of any such judgment to be calculated as
provided in this paragraph. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Subsidiary Guarantor in respect of any such sum due from it to the
Administrative Agent or any other Guaranteed Party hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such other Guaranteed Party, as the case may be, of any
sum adjudicated to be so due in the Judgment Currency, the Administrative Agent
or such other Guaranteed Party, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Guaranteed Party from any
Subsidiary Guarantor in the Agreement Currency, such Subsidiary Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Guaranteed Party, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any other
Guaranteed Party in such currency, the Administrative Agent or such Guaranteed
Party, as the case may be, agrees to return the amount of any excess to such
Subsidiary Guarantor (or to any other Person who may be entitled thereto under
applicable Law).

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Subsidiary Guarantors’ Obligations shall immediately be and become due and
payable.

 

4



--------------------------------------------------------------------------------

6. Subordination. Until this Subsidiary Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Subsidiary Guarantor hereby
unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to such Subsidiary Guarantor (a) of any
Borrower, to the payment in full of the Guaranteed Liabilities, (b) of every
other Subsidiary Guarantor (an “obligated guarantor”), to the payment in full of
the Subsidiary Guarantors’ Obligations of such obligated guarantor, and (c) of
each other Person now or hereafter constituting a Loan Party, to the payment in
full of the obligations of such Loan Party owing to any Guaranteed Party and
arising under the Loan Documents or any Guaranteed Cash Management Agreements or
Guaranteed Hedge Agreement. Upon request by the Administrative Agent, all
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and paid over forthwith to the Administrative Agent for the benefit of
the Guaranteed Parties on account of the Guaranteed Liabilities, the Subsidiary
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Subsidiary
Guarantor as agent and bailee of the Guaranteed Parties separate and apart from
all other funds, property and accounts of such Subsidiary Guarantor.

7. Suits. Each Subsidiary Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Guaranteed Parties, on demand, at
the Administrative Agent’s Office or such other address as the Administrative
Agent shall give notice of to such Subsidiary Guarantor, the Subsidiary
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Subsidiary Guarantors. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against any one or more or all
of the Subsidiary Guarantors, whether or not suit has been commenced against any
Borrower, any other Subsidiary Guarantor, or any other Person and whether or not
the Guaranteed Parties have taken or failed to take any other action to collect
all or any portion of the Guaranteed Liabilities or have taken or failed to take
any actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof, to the extent permitted
by Law.

8. Set-Off and Waiver. To the extent permitted by Law, each Subsidiary Guarantor
waives any right to assert against any Guaranteed Party as a defense,
counterclaim, set-off, recoupment or cross claim in respect of its Subsidiary
Guarantor’s Obligations, any defense (legal or equitable) or other claim which
such Subsidiary Guarantor may now or at any time hereafter have against any
Borrower or any other Loan Party or any or all of the Guaranteed Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Subsidiary Guarantor.

9. Waiver of Notice; Subrogation.

(a) Each Subsidiary Guarantor hereby waives to the extent permitted by Law
notice of the following events or occurrences: (i) acceptance of this Subsidiary
Guaranty Agreement; (ii) the Lenders’ heretofore, now or from time to time
hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of any Borrower or
any other Loan Party, or otherwise entering into arrangements with any Loan
Party giving rise to Guaranteed Liabilities, whether pursuant to the Credit
Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in
Section 3 hereof. Each Subsidiary Guarantor agrees that each Guaranteed Party
may heretofore, now or at

 

5



--------------------------------------------------------------------------------

any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Subsidiary Guarantor from its Subsidiary Guarantor’s
Obligations, and each Subsidiary Guarantor hereby consents to each and all of
the foregoing events or occurrences.

(b) Each Subsidiary Guarantor hereby agrees that payment or performance by such
Subsidiary Guarantor of its Subsidiary Guarantor’s Obligations under this
Subsidiary Guaranty Agreement may be enforced by the Administrative Agent on
behalf of the Guaranteed Parties upon demand by the Administrative Agent to such
Subsidiary Guarantor without the Administrative Agent being required, such
Subsidiary Guarantor expressly waiving to the extent permitted by Law any right
it may have to require the Administrative Agent, to (i) prosecute collection or
seek to enforce or resort to any remedies against any Borrower or any other
Subsidiary Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Subsidiary Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY SUCH SUBSIDIARY GUARANTOR THAT DEMAND UNDER THIS SUBSIDIARY
GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Subsidiary Guarantor further agrees that with respect to this
Subsidiary Guaranty Agreement, such Subsidiary Guarantor shall not exercise any
of its rights of subrogation, reimbursement, contribution, indemnity or recourse
to security for the Guaranteed Liabilities until 93 days immediately following
the Facility Termination Date shall have elapsed without the filing or
commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. If an amount shall be paid to any Subsidiary Guarantor on account of
such rights at any time prior to termination of this Subsidiary Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Guaranteed
Parties, to be credited and applied upon the Subsidiary Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or otherwise as the Guaranteed Parties may elect. The agreements in
this subsection shall survive repayment of all of the Subsidiary Guarantors’
Obligations, the termination or expiration of this Subsidiary Guaranty Agreement
in any manner, including but not limited to termination in accordance with
Section 22 hereof, and occurrence of the Facility Termination Date.

10. Effectiveness; Enforceability. This Subsidiary Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Guaranteed Parties may at any time hereafter have against a
Subsidiary Guarantor under this Subsidiary Guaranty Agreement may be asserted by
the Administrative Agent on behalf of the Guaranteed Parties by written notice
directed to such Subsidiary Guarantor in accordance with Section 23 hereof.

 

6



--------------------------------------------------------------------------------

11. Representations and Warranties. Each Subsidiary Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Guaranteed
Parties, that (a) it is duly authorized to execute and deliver this Subsidiary
Guaranty Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is
a party, as applicable), and to perform its obligations under this Subsidiary
Guaranty Agreement; (b) this Subsidiary Guaranty Agreement (or the Subsidiary
Guaranty Joinder Agreement to which it is a party, as applicable) has been duly
executed and delivered on behalf of such Subsidiary Guarantor by its duly
authorized representatives; (c) this Subsidiary Guaranty Agreement (and any
Subsidiary Guaranty Joinder Agreement to which such Subsidiary Guarantor is a
party) is legal, valid, binding and enforceable against such Subsidiary
Guarantor in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles; and (d) such Subsidiary Guarantor’s execution, delivery and
performance of this Subsidiary Guaranty Agreement (and any Subsidiary Guaranty
Joinder Agreement to which such Subsidiary Guarantor is a party) do not violate
or constitute a breach of (i) any of its Organization Documents, (ii) any
agreement or instrument to which such Subsidiary Guarantor is a party, or
(iii) any Law to which it or its properties or operations is subject.

12. Expenses and Indemnity. Each Subsidiary Guarantor agrees to be jointly and
severally liable for the payment of all reasonable and documented out-of-pocket
fees and expenses, including Attorneys’ Costs, incurred by any Guaranteed Party
in connection with the enforcement of this Subsidiary Guaranty Agreement,
whether or not suit be brought. Without limitation of any other obligations of
any Subsidiary Guarantor or remedies of the Administrative Agent or any
Guaranteed Party under this Subsidiary Guaranty Agreement, each Subsidiary
Guarantor shall, to the fullest extent permitted by Law, indemnify, defend and
save and hold harmless the Administrative Agent and each Guaranteed Party from
and against, and shall pay on demand, any and all damages, losses, liabilities
and expenses (including Attorneys’ Costs) that may be suffered or incurred by
the Administrative Agent or such Guaranteed Party in connection with or as a
result of any failure of any Guaranteed Liabilities to be the legal, valid and
binding obligations of any Borrower or any applicable Loan Party enforceable
against such Borrower or such applicable Loan Party in accordance with their
terms. The obligations of each Subsidiary Guarantor under this paragraph shall
survive the payment in full of the Subsidiary Guarantors’ Obligations and
termination of this Subsidiary Guaranty Agreement.

13. Reinstatement. Each Subsidiary Guarantor agrees that this Subsidiary
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, at any time payment received by any Guaranteed Party in respect of any
Guaranteed Liabilities is rescinded or must be restored for any reason, or is
repaid by any Guaranteed Party in whole or in part in good faith settlement of
any pending or threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by Law, each Subsidiary Guarantor
hereby appoints the Administrative Agent, for the benefit of the Guaranteed
Parties, as such Subsidiary Guarantor’s attorney-in-fact for the purposes of
carrying out the provisions of this Subsidiary Guaranty Agreement and taking any
action and executing any instrument which the Administrative Agent may
reasonably deem necessary or advisable to accomplish the purposes hereof, which
appointment is coupled with an interest and is irrevocable; provided, that the
Administrative Agent shall have and may exercise rights under this power of
attorney only upon the occurrence and during the continuance of an Event of
Default.

15. Reliance. Each Subsidiary Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Guaranteed Parties, that: (a) such
Subsidiary Guarantor has adequate means to obtain on a continuing basis (i) from
the Borrowers, information concerning the Loan Parties and the Subsidiaries and
their respective financial condition and affairs and (ii) from other reliable
sources, such other information as it deems material in deciding to provide this
Subsidiary Guaranty Agreement and any Subsidiary Guaranty Joinder Agreement
(“Other Information”), and has full and complete access to the Loan Parties’ and
Subsidiaries’ books and records and to such Other Information; (b) such
Subsidiary Guarantor is not relying on any Guaranteed Party or its or their
employees, directors, agents or other

 

7



--------------------------------------------------------------------------------

representatives or Affiliates, to provide any such information, now or in the
future; (c) such Subsidiary Guarantor has been furnished with and reviewed the
terms of the Credit Agreement and such other Loan Documents and Related
Agreements as it has requested, is executing this Subsidiary Guaranty Agreement
(or the Subsidiary Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Subsidiary Guaranty Agreement (and
any Subsidiary Guaranty Joinder Agreement); (d) such Subsidiary Guarantor has
relied solely on the Subsidiary Guarantor’s own independent investigation,
appraisal and analysis of each Borrower, the other Loan Parties and the
Subsidiaries, such Persons’ financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Subsidiary Guaranty Agreement (and any Subsidiary Guaranty Joinder
Agreement) and is fully aware of the same; and (e) such Subsidiary Guarantor has
not depended or relied on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, for any information
whatsoever concerning any Borrower, any other Loan Party or any Subsidiary or
their respective financial condition and affairs or any other matters material
to such Subsidiary Guarantor’s decision to provide this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Subsidiary Guarantor agrees that no Guaranteed
Party has any duty or responsibility whatsoever, now or in the future, to
provide to such Subsidiary Guarantor any information concerning any Borrower,
any other Loan Party or any Subsidiary or such Persons’ financial condition and
affairs, or any Other Information, other than as expressly provided herein, and
that, if such Subsidiary Guarantor receives any such information from any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, such Subsidiary Guarantor will independently
verify the information and will not rely on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Subsidiary
Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement and are hereby
incorporated by reference. All representations and warranties contained herein
shall survive the delivery of documents and any extension of credit referred to
herein or guaranteed hereby.

17. Entire Agreement. This Subsidiary Guaranty Agreement and each Subsidiary
Guaranty Joinder Agreement, together with the Credit Agreement and other Loan
Documents, constitutes and expresses the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Subsidiary Guaranty Agreement nor any Subsidiary
Guaranty Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Subsidiary Guaranty Agreement, each
Subsidiary Guaranty Joinder Agreement and the terms, covenants and conditions
hereof and thereof, shall be binding upon and inure to the benefit of the
parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that no Subsidiary
Guarantor shall be permitted to assign any of its rights, powers, duties or
obligations under this Subsidiary Guaranty Agreement, any Subsidiary Guaranty
Joinder Agreement or any other interest herein or therein except as expressly
permitted herein or in the Credit Agreement. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest

 

8



--------------------------------------------------------------------------------

extent permitted by Law, thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject however, to
the provisions of the Credit Agreement, including Article IX thereof (concerning
the Administrative Agent) and Section 10.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

19. Guaranteed Cash Management Agreements and Guaranteed Hedging Agreements. No
Guaranteed Party (other than the Administrative Agent) that obtains the benefit
of this Subsidiary Guaranty Agreement shall have any right to notice of any
action or to consent to, direct or object to any action hereunder (including the
release, impairment or modification of any Subsidiary Guarantors’ Obligations or
security therefor) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Subsidiary Guaranty Agreement to the contrary, the
Administrative Agent shall only be required to verify the payment of, or that
other satisfactory arrangement have been made with respect to, the secured
obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements to the extent the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as it
may request, from the applicable Cash Management Bank or Hedge Bank. Each
Guaranteed Party not a party to the Credit Agreement that obtains the benefit of
this Subsidiary Guaranty Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Guaranteed Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

20. Severability. If any provision of this Subsidiary Guaranty Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Subsidiary Guaranty Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

21. Counterparts. This Subsidiary Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Agreement to produce or account for more than one such
counterpart executed by the Subsidiary Guarantors against whom enforcement is
sought. Without limiting the foregoing provisions of this Section 21, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Subsidiary Guaranty Agreement.

22. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Subsidiary Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement,
and all of the Subsidiary Guarantors’ Obligations hereunder (excluding those
Subsidiary Guarantors’ obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date. In addition, the Administrative Agent may release any Subsidiary Guarantor
from its obligations under this Subsidiary Guaranty Agreement to the extent
permitted by Section 9.10(c) of the Credit Agreement. In each case as specified
in this Section 22, the Administrative Agent will, at the Loan Parties’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to release such Subsidiary Guarantor from its
obligations under this Subsidiary Guaranty Agreement.

 

9



--------------------------------------------------------------------------------

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by Law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Subsidiary
Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the terms hereof.
Any amounts not paid when due under this Subsidiary Guaranty Agreement shall
bear interest at the Default Rate.

24. Notices. Any notice required or permitted hereunder or under any Subsidiary
Guaranty Joinder Agreement shall be given, (a) with respect to each Subsidiary
Guarantor, at the address for the Borrowing Agent indicated in Schedule 10.02 of
the Credit Agreement and (b) with respect to the Administrative Agent or any
other Guaranteed Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement. All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in
Section 10.02 of the Credit Agreement for the giving and effectiveness of
notices and modifications of addresses thereunder.

25. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Subsidiary Guaranty Joinder Agreement substantially in
the form attached as Exhibit A hereto shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Subsidiary Guarantor, and all references herein and in the other Loan Documents
to the Subsidiary Guarantors or to the parties to this Subsidiary Guaranty
Agreement shall be deemed to include such Person as a Subsidiary Guarantor
hereunder.

26. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS SUBSIDIARY GUARANTY AGREEMENT, EACH SUBSIDIARY GUARANTY
JOINDER AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENTS, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH SUBSIDIARY GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE SUBSIDIARY GUARANTORS IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE SUBSIDIARY GUARANTORS
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY GUARANTY
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST ANY SUBSIDIARY GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH SUBSIDIARY GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF
THE SUBSIDIARY GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

11



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH SUBSIDIARY GUARANTOR IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY SUBSIDIARY GUARANTOR TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

27. Waiver of Jury Trial. EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH SUBSIDIARY GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
SUBSIDIARY GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

28. Keepwell. Each Subsidiary Guarantor that is a Qualified ECP Guarantor at the
time this Subsidiary Guaranty Agreement or the grant of a security interest
under the Loan Documents, in each case, by any Specified Loan Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Loan Documents (including this Subsidiary Guaranty
Agreement) in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Subsidiary Guarantor’s obligations and undertakings under this Section 28
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Subsidiary Guarantor that is a Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Subsidiary Guarantor that is a
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

[Signature pages follow.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Subsidiary Guaranty Agreement as of the day and year first written above.

 

SUBSIDIARY GUARANTORS: DEL MONTE FRESH PRODUCE N.A., INC. DEL MONTE FUND B.V.
DEL MONTE INTERNATIONAL GMBH DEL MONTE LUXEMBOURG SARL NETWORK SHIPPING LTD. DEL
MONTE FRESH PRODUCE COMPANY DEL MONTE (PINABANA) CORP. CORPORACION DE DESARROLLO
AGRICOLA DEL MONTE S.A. COMPANIA DE DESARROLLO BANANERO DE GUATEMALA S.A. DEL
MONTE (GERMANY) GMBH FRESH DEL MONTE JAPAN COMPANY LTD. DEL MONTE HELLAS S.A.
DEL MONTE KENYA LIMITED DEL MONTE FRESH PRODUCE (SOUTHWEST) INC. DEL MONTE FRESH
PRODUCE (WEST COAST), INC. DEL MONTE FRESH PRODUCE (TEXAS), INC. DEL MONTE FRESH
PRODUCE (CHILE) S.A. DEL MONTE FOODS (U.A.E.) FZE DEL MONTE FRESH PRODUCE BRASIL
LTD. PRODUCTOS AGRICOLAS DE ORIENTE, S.A. NATIONAL POULTRY PLC DEL MONTE FRESH
PRODUCTION, INC. DEL MONTE FRESH PRODUCE (CANADA) CORP. DEL MONTE FRESH PRODUCE
INTERNATIONAL INC. DEL MONTE (UK) LTD. DEL MONTE EUROPE LIMITED DEL MONTE FOODS
INTERNATIONAL LIMITED MANN PACKING CO., INC. By:  

/s/ Annunciata (Nucci) Cerioli

Typed Name: Annunciata (Nucci) Cerioli Typed Title: Attorney-In-Fact WAFER
LIMITED By:  

/s/ Youssef Zakharia

Typed Name: Youssef Zakharia Typed Title: Director

SECOND AMENDED AND RESTATED SUBSIDAIRY GUARANTY AGREEMENT

(Fresh Del Monte Produce Inc.)

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Typed Name: Liliana Claar Typed Title: Vice President

SECOND AMENDED AND RESTATED SUBSIDAIRY GUARANTY AGREEMENT

(Fresh Del Monte Produce Inc.)

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Form of Subsidiary Guaranty Joinder Agreement

SUBSIDIARY GUARANTY JOINDER AGREEMENT

THIS SUBSIDIARY GUARANTY JOINDER AGREEMENT dated as of ____________________,
20_____ (this “Subsidiary Guaranty Joinder Agreement”), is made by
_______________________________, a ________________ (the “Joining Subsidiary
Guarantor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Guaranteed Parties (as
defined in the Subsidiary Guaranty Agreement referenced below; all capitalized
terms used but not defined herein shall have the meanings provided therefor in
such Subsidiary Guaranty Agreement (including definitions incorporated therein
by reference)).

RECITALS:

A. Fresh Del Monte Produce Inc., an exempted company duly incorporated under the
laws of the Cayman Islands (the “Company”), certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Administrative Agent, Bank of America,
N.A., as Swing Line Lender and an L/C Issuer, and the lenders now or hereafter
party thereto (the “Lenders”) are party to a Second Amended and Restated Credit
Agreement dated as of October 1, 2019 (as in effect on the date hereof, the
“Credit Agreement”).

B. Certain Subsidiaries of the Borrowers are party to an Second Amended and
Restated Subsidiary Guaranty Agreement dated as of October 1, 2019 (as in effect
on the date hereof, the “Subsidiary Guaranty Agreement”).

C. The Joining Subsidiary Guarantor is a Subsidiary of the Company and is
required by the terms of the Credit Agreement to be joined as a party to the
Subsidiary Guaranty Agreement as a Subsidiary Guarantor.

D. The Joining Subsidiary Guarantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements.

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements, the Joining Subsidiary Guarantor
hereby agrees as follows:

1. Joinder. The Joining Subsidiary Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
Subsidiary Guarantor and bound by all the terms, conditions, obligations,
liabilities and undertakings of each Subsidiary Guarantor or to which each
Subsidiary Guarantor is subject thereunder, including without limitation the
joint and several, unconditional, absolute, continuing and irrevocable guarantee
to the Administrative Agent for the benefit of the Guaranteed Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary Guarantor were a
signatory to the Subsidiary Guaranty Agreement.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

2. Affirmations. The Joining Subsidiary Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Subsidiary Guarantor contained in the
Subsidiary Guaranty Agreement.

3. Severability. If any provision of this Subsidiary Guaranty Joinder Agreement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Subsidiary Guaranty Joinder
Agreement shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

4. Counterparts. This Subsidiary Guaranty Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Joinder Agreement to produce or account for more than one
such counterpart executed by the Joining Subsidiary Guarantor. Without limiting
the foregoing provisions of this Section 4, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Subsidiary Guaranty Joinder
Agreement.

5. Delivery. The Joining Subsidiary Guarantor hereby irrevocably waives notice
of acceptance of this Subsidiary Guaranty Joinder Agreement and acknowledges
that the Guaranteed Liabilities are and shall be deemed to be incurred, and
credit extensions under the Loan Documents, Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements made and maintained, in reliance on
this Subsidiary Guaranty Joinder Agreement and the Joining Subsidiary
Guarantor’s joinder as a party to the Subsidiary Guaranty Agreement as herein
provided.

6. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 26 and 27 of the Subsidiary Guaranty Agreement are hereby incorporated
by reference as if fully set forth herein.

IN WITNESS WHEREOF, the Joining Subsidiary Guarantor has duly executed and
delivered this Subsidiary Guaranty Joinder Agreement as of the day and year
first written above.

 

JOINING SUBSIDIARY GUARANTOR: [                                    
                                         ] By:  

                                                                       

Typed Name:  

 

Typed Title:  

 

 

Exhibit A – Page 2